76 F.3d 382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lonnie D. SNELLING, Appellant,v.CHRYSLER MOTOR CORPORATION;  Stephen P. McGlynn;  John Doe, Appellees.
No. 95-2597.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 13, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Lonnie D. Snelling appeals the District Court's1 dismissal of his diversity action under Missouri law.   Having carefully reviewed the entire record and the parties' submissions, we conclude the judgment of the District Court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B. The parties' motions for sanctions are denied.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri